Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the title is withdrawn in view of the amendment thereto.

Claim Objections
The objections to the claims are withdrawn in view of the amendments thereto.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vincent Tassinari (42,179) on 7/5/2022.
The application has been amended as follows: 

	In the title: A HOUSING TO DISSIPATE HEAT FROM A HEAT GENERATING BODY


Allowable Subject Matter
Claims 1-5, 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 1-5, 7-18 the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because claim 1 recites, “wherein in a second direction orthogonal to the first direction, a heat conductive member configured to conduct heat from a heat generating body disposed inside the tubular housing includes a first region having a first width and a second region having a second width larger than the first width, and wherein the heat conductive member and the tubular housing are fixed together by fixing the first region and the first protruding section to each other”.
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.

While Tufty et al. teaches many of the limitations of claim 1 as per pages 3-4 of the non-final office action, neither Tufty nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 1.

With respect to claims 19-20, the allowability resides in the overall structure of the device as recited in independent claim 19 and at least in part because claim 19 recites, “wherein the tubular housing includes a first protruding section protruding toward the first lid section from a joint surface in contact with the first lid section and a second protruding section protruding toward the second lid section from a joint surface in contact with the second lid section, wherein the first protruding section has a configuration allowing the tubular housing and a heat conductive member, configured to conduct heat from a heat generating body disposed inside the tubular housing, to be fixed together, and wherein the second protruding section has a configuration allowing the heat conductive member and the tubular housing to be fixed together”.
The aforementioned limitations in combination with all remaining limitations of claim 19 are believed to render said claim 19 and all claims dependent therefrom patentable over the art of record.

While Tufty et al. teaches many of the limitations of claim 19 as per the previous rejection to claim 1 on pages 3-4 of the non-final office action, neither Tufty nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835